DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the applicant’s RCE on 04/27/2022. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-4,7-15,17-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claims 1 and 12, Adest was the closest prior art of record, Adest discloses a circuit for interconnected DC power sources including solar panels, however the prior art of record does not discloses A system, the system comprising: at least one photovoltaic module; a controller coupled between an input capacitor of an inverter and the at least one photovoltaic module, wherein the controller includes: a direct current (DC) converter configured to reduce, in a forward buck mode, a voltage of the at least one photovoltaic module, to supply power from the at least one photovoltaic module to the input capacitor of the inverter; and a microcontroller unit (MCU) configured to control the DC converter to allow the at least one photovoltaic module to operate at a maximum power point, and wherein the DC converter is software-configurable to increase, in a reverse boost mode, a voltage of the input capacitor of the inverter, to dissipate power from the input capacitor in the at least one photovoltaic module, wherein the controller is configured to, based upon one or more triggers associated with an emergency shutdown condition detected by the controller, automatically change the DC converter from the forward buck mode to the reverse boost mode to dissipate excess energy stored in the input capacitor, wherein the controller is further configured to change the buck converter from the forward buck mode to the reverse boost mode on a pulse-by-pulse basis based upon the one or more triggers associated with the emergency shutdown condition detected by the controller, as currently claimed in the particular structure arrangement in combination with limitations from the rest of the claim. 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-4 and 7-11 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding claims 13-15 and 17-18 which depends on claim 12, these claims are allowable for at least the same reasons given for claim 12.
Regarding independent claim 19, Adest was the closest prior art of record, Adest discloses a circuit for interconnected DC power sources including solar panels, however the prior art of record does not discloses A method, the method comprising: coupling a controller between an input capacitor of an inverter and at least one photovoltaic module, wherein the controller includes: a direct current (DC) converter configured to reduce, in a forward buck mode, a voltage of the at least one photovoltaic module, to supply power from the at least one photovoltaic module to the input capacitor of the inverter; and a microcontroller unit (MCU) configured to control the DC converter to allow the at least one photovoltaic module to operate at a maximum power point, wherein the DC converter is software-configurable to increase, in a reverse boost mode, a voltage of the input capacitor of the inverter, to dissipate power from the input capacitor in the at least one photovoltaic module; bucking, as controlled by the MCU, the voltage of the at least one photovoltaic module to the inverter via the DC converter in the forward buck mode to supply power to the input capacitor of the inverter; monitoring, by the MCU, one or more triggers for an emergency shutdown condition; and changing, as controlled by the MCU, upon a determination by the MCU from the monitoring that an emergency shutdown condition has been met, the DC converter from the forward buck mode to the reverse boost mode, the changing being on a pulse-by-pulse basis based upon the one or more triggers for the emergency shutdown condition, as currently claimed in the particular method scheme in combination with limitations from the rest of the claim.
Regarding claim 20 which depends on claim 19, this claim is allowable for at least the same reasons given for claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Adest et al (US 2014/0233286 A1) discloses a distributed power harvesting systems using DC power sources, the power converter has input terminals, output terminals, a controller that controls the power conversion of power converter, and a temperature sensor that measures the temperature in environment of power converter. The temperature sensor is operatively connected to input of controller. The controller inputs a temperature signal from temperature sensor and adjusts the input power based on temperature signal. The input terminals are connected to a photovoltaic panel.
Gazit et al (US 2016/0172895 A1) discloses a DC power combiner, in which the method involves connecting input direct current (DC) voltage (V1) to primary inductors (L1) through primary switches (G1) and to secondary inductors (L2) through secondary switches (G2) of a power combiner circuit (604), where the two primary inductors are coupled to the secondary inductors and an input terminal is shared between input DC voltages. The primary switches and the secondary switches are switched at different times. Combined voltage is output at an output of the circuit, where the combined voltage is sum of the input DC voltage.
De Rooji et al (US 2004/0125618 A1) discloses a flexible integrated power converter system that connects various types of electrical power sources together and supplies a defined type of electrical energy to a load, such as a standard household mains voltage supply, is provided. Each of the electrical power sources is electrically isolated from the load, as well as each other. A respective input converter is coupled to each power source. Each input converter may include a small high-frequency transformer driven by an efficient soft-switched dc-dc converter. The voltages produced by each of the input converters are combined in parallel and delivered to a single output inverter. The output inverter converts the combined voltages to an ac voltage that may be delivered to a load.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836